DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action
Any new grounds of rejection set forth below are necessitated by Applicant’s amendments filed on 8/17/2022. In particular, claim 1 has been amended to recite “…defining an expansion volume in the collection region proximal to the molten pneumatic mixture…” and to recite “wherein the unimpeded flow obtains one or more of a coiling molten flow or a folding molten flow inside the cavity.” Claims 6-9 are cancelled. 
It is noted that the newly introduced limitations, particularly “proximal to the molten pneumatic mixture” with regards to the expansion volume in the collection region, was not present at the time of the preceding action. For this reason it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 8-9, recites “…defining an expansion volume in the collection region to form a molten polymer foam from the molten pneumatic mixture…” It is unclear how a step of “defining an expansion volume” results in formation of a foam. No actual foaming step or expansion is occurring by “defining an expansion volume.” It appears, based on the instant specification, that a pressure drop is what produces the foam, as discussed in ¶10, ¶83, ¶91-92 of the instant specification. The term ‘defining an expansion volume” does not actively perform any steps on the molten polymer, but rather identifies a volume to be expanded. Because the claim does not make clear how “defining an expansion volume” results in formation of a molten polymer foam, and because there is no actual expansion or foaming recited, claim 1 is indefinite. Claims 2-18 do not clarify the above issue, and as they depend from instant claim 1, these claims are also indefinite. It is again noted that if an amendment is made which recites that the defining of an expansion volume is accompanied by a pressure drop which causes formation of pneumatocels by action of the pneumatogen source, claims 2-4 should also be amended to clarify that the pressure in the step of “collecting” is distinct from the pressure maintained after the pressure drop and during “dispensing,” in terms which are supported by the instant specification. See, for example, ¶87 (first pressure), ¶92 (second pressure), and a “dispensing pressure” (referred to and/or suggested in ¶107). 
The amendment to claim 1 reciting “defining an expansion volume in the collection region proximal to the molten pneumatic mixture” does not clarify the how a foam is formed by defining a volume. There is still no active foaming step. Describing where the expansion volume in the collection region is (i.e. proximal to the molten pneumatic mixture) does not clarify how a foam is formed by “defining an expansion volume.” The fact that paragraph 104 states that the defining the expansion volume is accompanied by a drop in pressure in the collection region and next to the shot, does not mean the mere act of defining the region makes the molten mixture a molten polymer foam. The pressure drop is what makes the foam. Paragraph 104 of the instant specification is also describing a very specific embodiment requiring retraction and displacement of a screw to cause the pressure drop. This paragraph does not make clear that “defining an expansion volume” produces a foam, even if the defined volume is “proximal to the molten pneumatic mixture.” What causes the foaming is the pressure drop, and merely reciting “defining an expansion volume” and a location of such a defined volume is not sufficient to make the molten mixture of the claims form into a molten polymer foam. As stated in the Remarks filed on 8/17/2022, the pressure drop results in the formation of the molten polymer foam from the molten pneumatic mixture, not the defining of an expansion volume proximal to the mixture. The claim does not clearly define and set forth how “defining an expansion volume” results in formation of a foam. Again, there is no step recited, i.e. no pressure drop, which is what results in formation of a molten polymer foam. Thus, the claim is still indefinite. A pressure drop accompanying the defining is what makes the foam as clearly articulated in the instant specification. Therefore, claim 1, and all claims dependent thereon (2-5 and 10-18) are indefinite.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 5,474,723) and further in view of Ribe et al., Liquid Rope Coiling, Annual Review of Fluid Mechanics, Volume 44: 249-266. 10 October 2011. 
Horikoshi teaches a process where polystyrene is melted and ADCA (azodicarbonamide) was added and kept under sufficient pressure to retain its non-foamed state (col. 4, ln. 19-61). Then, the screw of the extruder was retracted until the inner space preceding it reached 2.4 times the volume resulting in lowering the pressure and foaming (col. 4, ln. 61-65). Then, the foamed resin was injected into a molding cavity (col. 4, ln. 65-67). Horikoshi teaches that the resin and foaming agent is extruded (Fig. 1, col. 3, ln. 48-63) and therefore undergoes mixing. Horikoshi teaches the mold then undergoes cooling (col. 5, ln. 1). The apparatus used by Horikoshi injects the resin into a mold and therefore is an injection molding machine.
The portion of the extruder in which the molten resin is placed prior to the screw being retracted is the collection region. A ‘selected amount,’ i.e. an amount which fits within the portion of the extruder of a mixture of molten thermoplastic polymer and blowing agent (which is a pneumatogen source) is heated and placed into the region, which corresponds to the instantly claimed collection region, under pressure. Foaming does not occur until the screw is retracted, which causes a pressure drop, meaning the pressure before retraction is sufficient to substantially prevent foaming (i.e. formation of pneumatocels). Once the screw is retracted, the space in which it formerly occupied is a “defined expansion volume.” After retraction, the inner space preceding the screw is filled with foam because of a pressure reduction. This is “defining an expansion volume proximal to the molten pneumatic mixture” and because a pressure drop is present, the molten polymer foams, as described in the instant specification and recited in instant claim 1. The space is filled with molten foam. This foam is injected into a molding cavity, which is a cavity defined by a mold.  Horikoshi expands the resin 2.4 times the volume, and this corresponds to the expansion volume. Horikoshi teaches that the foamed resin is injected into the molding cavity which corresponds to the claimed dispensing.
The injection of the resin as taught by Horikoshi corresponds to the claimed linear flow.  The cavity is “fluidly connected” to the molding cavity as discussed in Horikoshi and shown in Figure 1 of Horikoshi, and the injection of the polymer foam into the cavity is unimpeded. The dispensing must be under some degree of pressure, and must include a pressurized flow, into order to force the molten polymer foam into the cavity. Horikoski teaches that the pressure provided by the extruder screw are what force the molten resin through the injection outlet, which leads to the mold cavity. This meets claims 3-4. The mold in Horikoshi et al. is partially and/or substantially completely filled with the foam in Horikoshi. The mold cavity of Horikoshi et al. is completely filled in Horikoshi et al. when the materials are dispensed into the mold. See Figure 1. While injection is occurring, the dispensing into the mold cavity comprises an umimpeded flow of molten polymer into the cavity. The umimpeded flow is provided by pressure created within the screw which causes the dispensing into the mold cavity. 
It is noted that any space between two surfaces is a “gap.” Thus, a teaching of a cavity, which requires a space between two surfaces within the mold cavity, is a gap. This meets claim 13. Alternatively, there is no additional gap between the mold surfaces other than the cavity, so there is no additional ‘gap,’ just a cavity. This meets claims 14 and 15. There is not a vent disclosed for use in the mold of Horikoski. This meets instant claims 12 and 15. Furthermore, the mold will either have a vent and gap, or it will not. Either are at once envisaged given the teachings of Horikoski et al. 
Horikoshi et al.  does not expressly recite that dispensing comprises a coiled molten flow of the molten polymer foam into the cavity or a folding molten flow into the cavity.
However, it would have been obvious to one of ordinary skill in the art that a coil structure would be formed when a viscous fluid is deposited onto a surface because the viscous fluid does not immediately flow as a liquid and because the viscous fluid tends to overlap as it reaches the surface as an example of buckling instability (where the axial compressive stress is unstable to deformation by bending), as disclosed in Ribe et al. Ribe et al. also discloses steady coils with a novel rotatory folding state in which the rope (coil) folds back on itself periodically (see page 258, second paragraph under “5. Onset and Cessation of Coiling”, and Figure 6a-d). Ribe et al. teaches that the flow of a rope, which would form as molten foam is pushed from the nozzle of the injecting molding machine of Horikoshi et al., either has a steady stagnation flow, steady coiling, or periodic folding, including folding of coils as shown in Figures 6a-6d. (see page 264, item 5 of Ribe et al.). The flow of the molten foam of Horikoshi will necessarily flow in one of these manners as it exits the end of the nozzle shown in the Figures of Horikoshi, by virtue of being a viscous fluid following from a height. This meets the amendment to instant claim 1. Additionally, liquid rope coiling has less time-dependent buckling instabilities present in, for example, periodic folding of sheets (versus folding of coils). See page 250, second and third paragraphs under 1. Introduction of Ribe et al. Ribe et al. also discloses that coiling, such as the steady coils which fold back on each periodically (shown in Figures 6a-6d), possesses a particular beauty and elegance. See page 250, second and third paragraphs under 1. Introduction of Ribe et al.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Horikoshi (US 5,474,723) in view of Ribe et al., Liquid Rope Coiling, Annual Review of Fluid Mechanics, Volume 44: 249-266. 10 October 2011 and further in view of Beard et al. (US 2016/0052180).
Horikoshi in view of Ribe et al. teaches the method as described in this action above, the rejection of which is incorporated herein. Horikoshi in view of Ribe et al. does not expressly recite that the mold is an aluminum mold which defines one or more vents. 
However, Beard et al. teach methods of producing molded polymer foams using an aluminum mold with a vent. See ¶119 of Beard et al. Horikoshi et al. and Beard et al. relate to the field of molded foamed articles and methods of production thereof. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use an aluminum mold having a vent such as the one disclosed in Beard in the invention of Horikoshi et al. in view of Ribe et al. in order to reduce heat loss and help to balance internal and external cooling rates. See ¶119 of Beard et al. Additionally, vents provide pressure control which, in turn, provides controlled movement of the material to be molded. See ¶96. 

Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
Applicant argues that Horikoshi cannot be combined or taken “in view of” (note: this is a combination) Ribe et al. because applying a coiling and/or folding molten flow within the flow the mold cavity would “render Horikoshi inoperable for its expressly stated purpose of providing a polymer foam core completely enveloped in a skin layer,” as stated on page 6 of the Remarks filed on 8/17/2022. 
This is not persuasive.
Particularly, with regards to Applicant’s contention regarding “2-ply” articles, specifically a skin, Applicants have provided no evidence in support of the positions taken therein. It is unclear why a molten (liquid) foam could not coil or fold when dispensed from the nozzle of the injection molding machine of Horikoshi, after a skin has already been deposited, which is expressly disclosed in Horikoshi et al. Even if the skin is simultaneously injected, it is unclear why the molten polymer foam viscous liquid flowing from the nozzle of the injection molding machine of Horikoshi et al. would not fold or coil within the skin layer being injected. If Applicants analysis were correct, a skin layer could never envelope the foam core in Horikoshi et al., because the materials would simply layer on each other as they were ejected from the nozzle. This is not the case. Horikoski specifically states that the separate skin can first be deposited or the skin and foam can simultaneously be injected. Having a skin layer laid first would not preclude the material flowing from the nozzle of the injection molding machine from coiling or folding as it exits the nozzle. For example, if the skin layer is first deposited, and then the molten foam is deposited into the same cavity, it is unclear why the molten foam would be incapable of coiling or folding within the mold cavity which already contains the skin. Stating that coiling or folding will not occur is not evidence in support of such a contention. The burden is shifted to Applicants to provide factually supported objective evidence in support of the contention that the foam composition of Horikoshi et al., which is molten and therefore a viscous liquid, cannot form using coiling or folding flow as argued by Applicants. As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” Coiling or folding of the molten material exiting the nozzle of Horikoshi would not render the invention inoperable. A foam with a skin and core layer can still be formed even if coiling or folding of the molten polymer foam (i.e. a flow of molten polymer), as it exits the nozzle of the injection molding machine the mold cavity to fill the space not occupied by the skin, occurs. 
It is also unclear why the skin layer of Horikoshi et al. has to fold or coil. The skin layer can first be deposited within the surface of the mold cavity, followed by the injection of the molten polymer foam into the same mold cavity. This molten polymer foam is certainly capable of coiling or folding as it exits the nozzle to fill the mold cavity, even if a skin is already present. The skin can and will still completely envelope the foam core. 
Applicant merely states “a mold configured to result in injection of a skin…is not configured to subsequently provide an unimpeded flow of the molten polymer foam core layer within the cavity wherein coiling or folding flow can form,” as stated in the sentence bridging pages 6-7 of the Remarks filed on 8/17/2022. This is incorrect and not persuasive. No evidence has been provided to support such a contention. Again, a skin layer can first be deposited within the surface of the mold cavity, followed by the injection of the molten polymer foam into the same mold cavity. This molten polymer foam is certainly capable of coiling or folding as it exits the nozzle of the injector to fill the mold cavity, even if a skin is already present. The skin, then, can and will still completely envelope the foam core. Stating that this cannot or does not occur, does not make such a statement factually accurate. The burden is shifted to Applicants to provide factually supported objective evidence in support of the arguments being made in the Remarks filed on 8/17/2022, particularly on page 6 to the first 3 lines of page 7.
An express rationale to combine the teachings of the applied references is provided in the rejection above. As discussed above, idt would have been obvious to one of ordinary skill in the art that a coil structure would be formed when a viscous fluid is deposited onto a surface because the viscous fluid does not immediately flow as a liquid and because the viscous fluid tends to overlap as it reaches the surface as an example of buckling instability (where the axial compressive stress is unstable to deformation by bending), as disclosed in Ribe et al. Ribe et al. also discloses steady coils with a novel rotatory folding state in which the rope (coil) folds back on itself periodically (see page 258, second paragraph under “5. Onset and Cessation of Coiling”, and Figure 6a-d). Ribe et al. teaches that the flow of a rope, which would form as molten foam is pushed from the nozzle of the injecting molding machine of Horikoshi et al., either has a steady stagnation flow, steady coiling, or periodic folding, including folding of coils as shown in Figures 6a-6d. (see page 264, item 5 of Ribe et al.). The flow of the molten foam of Horikoshi will necessarily flow in one of these manners as it exits the end of the nozzle shown in the Figures of Horikoshi, by virtue of being a viscous fluid following from a height. This meets the amendment to instant claim 1. Additionally, liquid rope coiling has less time-dependent buckling instabilities present in, for example, periodic folding of sheets (versus folding of coils). See page 250, second and third paragraphs under 1. Introduction of Ribe et al. Ribe et al. also discloses that coiling, such as the steady coils which fold back on each periodically (shown in Figures 6a-6d), possesses a particular beauty and elegance. See page 250, second and third paragraphs under 1. Introduction of Ribe et al. Thus, a prima facie case of obviousness is established. Applicants have provided no factually supported objective evidence which demonstrates the contrary. 
For the reasons provided above, Applicant’s arguments filed on 8/17/2022 are not persuasive. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766